In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00342-CV


                         JAMES N. RUGILA, DVM, APPELLANT

                                            V.

                        MICHELLE J. RAISOR, PHD, APPELLEE

                          On Appeal from the 272nd District Court
                                   Brazos County, Texas
         Trial Court No. 18-000317-CV-272, Honorable Travis B. Bryan III, Presiding

                                     April 17, 2020

                            MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.

       Appellant James N. Rugila appeals from the trial court’s judgment in favor of

appellee Michelle J. Raisor. Rugila’s brief was originally due on January 9, 2020, but we

granted Rugila two extensions to file a brief. By letter of March 10, 2020, we notified

Rugila that the appeal would be dismissed for want of prosecution if his brief was not

received by April 8. To date, we have not received a brief, a motion to extend the deadline

for filing same, or any further communication from Rugila.
       Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1).


                                                  Per Curiam




                                        2